Case 1:20-cv-10366-JGD Document1 Filed 02/24/20 Page 1 of 8

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS
Civil Action No
Friedrich Lu, Plaintiff
Vv

Joseph Stanton, Lena Wong, Julie Goldman, Paul Tuttle, Ann Thomas, Patricia Ryle, Raney a
Martins, Walter F Timilty, Mark V Green, C Jeffrey Kinder, For The Record, Inc, and
Massachusetts Court System, defendants we 5

  

COMPLAINT os ve : “9 =

 

(1) The court has subject matter jurisdiction over this matter under 28 USC § 1331. -
(2) This is an indictment against Massachusetts court system, which falls short of those in

banana republics.

(3)

(a) Clerk Joseph Stanton of Massachusetts Appeals Court is sued in both official and personal
capacities. First Assistant Clerk Lena Wong, Assistant Clerks Patricia Malone, Julie Goldman, Paul
Tuttle and Ann Thomas are sued in their personal capacity, so are Deputy Clerk for Case
Processing and Scheduling Patricia Ryle, and Office Manager Nancy Martins.
(b) Clerk Walter F Timilty of Norfolk Superior Court (located at Dedham, Mass) as well as
Chief Justice Mark V Green and Associate Justice C Jeffrey Kinder of Massachusetts Appeals
Court are sued in their official capacity.
(c) For The Record, Inc (basically a software firm to manage court hearings in pockets of a
handful of states, with Massachusetts as the largest client), headquartered in White Plains, MD,
does direct business (online) with Massachusetts consumers/ litigants without a local agent, in
violation of Mass Gen Laws chap 156D, §§ 15.03 and 15.10 (for which Lu reported to state

| attorney general on Feb 3 - all dates are of 2020).

(4)
Case 1:20-cv-10366-JGD Document1 Filed 02/24/20 Page 2 of 8

(a) In Lu v Town of Brookline, Norfolk Superior Court No 2082-cv-91, Maynard Kirpalani J
on Jan 27, 2020 hears Lu’s motion for injunctive relief and denies it, from which Lu immediately
files a notice of appeal -- as of right, under Mass Gen Laws chap 231, § 118, 2 (in contrast to {1
of the same: petition, discretion). Clerk’s office on Jan 31 says that without transcript it will not
transmit the record to Appeals Court.

(b) —_Lu’s agent, court reporter Tracy Bisaillon, on Jan 30 following orders with For The Record
Inc (FTR) access to the recording of the Jan 27 hearing. Right away she received from the firm an
automatic confirmation -- subject to court’s approval.

(c) Massachusetts court system maintains a web page titled “Order the Audio of a Court
Proceeding,” which directs

° that “newer cases” (presumably after FTC obtained a contract) be “available online
[‘streaming’ also used in the same page] for $10 or you can request a duplicate CD for $50.50;”

° and that “older cases” require a motion to be approved by court “for a duplicate audio
recording” -- but no streaming.

https:/Awww.mass.gov/order-the-audio-of-a-court-proceeding
In effect, however, Massachusetts court system’s contract with FTC presently commands

prior court approval (even in newer cases) to access recording of all public proceedings of state
court cases. But prior to the FTC contract, access to the same entails no prior court approval.

(d) On Feb 4, Lu goes before Supreme Judicial Court (SJC) of Massachusetts to petition for
mandamus against unconstitutional restrictions placed by court system and FTR, on access to
recordings of public proceedings -- No SJ-2020-51, which is pending.

(e) FTR notifies court reporter of court’s approval of access on Feb 5, who does not produce a

transcript of 17 pages until eight days later, despite repeated promises that she is working on it.
Case 1:20-cv-10366-JGD Document1 Filed 02/24/20 Page 3 of 8

(f) On Feb 4 Lu files a notice of ordering transcript under Mass Rule App Proc (Rule”)
9(d)(2). Still clerk’s office of Norfolk Superior Court was unmoved. On Feb 10, Lu’s
ex-parte motion to order clerk’s office to transmit record was allowed, and the record
was transmitted online to Appeals Court same day. (That same day, the Norfolk court
also denies Lu’s emergency, ex parte motion for preliminary injunction pending appeal.
Lu does not ask for a hearing for motions filed that day and the court accords none.)

(5)
(a) Feb 13. First thing in the morning Lu shows up at the clerk’s office of Massachusetts

Appeals Court to inquire how come the Rules does not specify font size for brief. Late afternoon
Lu serves on defendant Town of Brookline all papers in the appeal (brief, appendix, transcript, and
a motion for preliminary injunction pending appeal -- Lu’s only prayer in the last section, Relief
Sought, of the brief).
(b) The next morning (Feb 14), Lu pays, files the same papers, signed a 1-page form to receive
electronic notification of court decision, and asks whether clerk’s office can take a look at his
papers and tell him if the papers are acceptable, having observed there that a pro se appellant was
having a hard time about his non-comforming filings. (Lawyers must file online.) The man was
noncommittal; Lu was unaware the man was not a decision-maker. Aside, Lu pointedly asks
Appeals Court clerk’s office to alert the three-judge panel that “the appeal will be moot in a week”
(effectively Friday aftemoon, Feb 21) directing its attention to the last paragraph of Lu’s 2-page
motion for preliminary injunction pending appeal.

Fast forward: before the appeal becomes moot, there will be no panel; no judge of that

court ever reads brief, appendix or transcript -- all because Appeals Court clerk’s office on purpose
Case 1:20-cv-10366-JGD Document1 Filed 02/24/20 Page 4 of 8

sits on Lu’s those three papers, which are not even docketed until clerk’s office, after Lu’s Feb 20
protest, by arbitrarily, later that day, labeling them “non-conforming” without telling Lu why.
(c) On Feb 19 (shortly after 9 am) again in person at Appeals Court clerk’s office Lu files two
papers: notice that Town of Brookline is unlikely to oppose Lu’s motion for preliminary injunction,
as well as errata to the brief. Lu quizzes why the docket only shows that motion (and nothing else).
“What happens to the other papers?” “Brief, appendix and transcript?” There was a hubbub in that
office, and Lu counts on that office to resolve the issue.
(d) On Feb 20 (again shortly after 9 am), Lu appears in that office, checks the public terminal
for his docket (same: only Lu’s motion turns up; not even the two papers he files the day before).
After mentioning the pending mootness the next afternoon, Lu requests a talk with Stanton, and
Assistant Clerk Ann Thomas speaks.

Lu: “There is something wrong with my case!” Thomas: “Because the judge denies your
motion for preliminary injunction?” In the belief that Thomas was mistaken (after all docket did
not show that) and that a denial is better than a motion not even read by the panel, Lu stated all of
hispapers are missing except the motion. Thomas explains: “Your brief, appendix and transcript
will be reviewed for conformity. Other papers of yours are not docketed.” Lu: “The appeal will be
mooted tomorrow. And your office is still reviewing the papers, without distributing them to the
panel?” At that point, Thomas presses a panic button to summon security to suppress Lu’s
statement, rather than deals with problems of its (clerk’s office’s) own making.
(e) - On the day the appeal becomes moot, Feb 21, Lu receives three emails from Appeals Court
clerk’s office (all after 4 pm; that office closes at 4:30 pm weekdays). Identical to respective docket

entries, the trio are attached as Exhibit A. Notwithstanding the styling of the “order” in the subject
Case 1:20-cv-10366-JGD Document1 Filed 02/24/20 Page 5 of 8

line, the decisions labeling Lu’s brief and appendix “non-conforming” are those of clerk’s office,
not a judge. Moreover, the “order” does not say what is wrong with either. Parenthetically, it is
unfathomable that Lu’s appendix can run foul of Stanton’s censors: there are merely seven pages,
composed exactly the same (three) papers trial court relies on -- in denying the motion for
preliminary injunction and another motion for the same pending appeal.

(f) Looking back, on Feb 19 (sometime after Lu’s filing of two papers -- one says Brookline’s
opposition is unlikely -- shortly after 9 am that day) Judge Kinder -- alone, not a panel -- of
Appeals Court does rule on Lu’s (skeletal: absent any argument) motion for preliminary injunction,
without the benefit of any other paper from Lu. Under this circumstance, Lu’s bare motion is worse
off than a petition under chap 231, § 118, 41, where a petition will be fuller in content.
Nonetheless Lu’s reliance on his other papers to support the motion is justifiable; it is Stanton’s
purposeful inaction that fails Lu.

Furthermore Kinder’s 1-word denial, unadorned with findings of fact or conclusions of
law, renders impossible Lu’s petition to SJC for further review under chap 211A, § 11, assuming
the issue is not moot.

BUT the Feb 19 order is not notified at all. In total, clerk’s office has not notified Lu of the
following three docket entries, (Indeed, these entries are not marked with “*Notice.”)

“02/19/2020 RE#2: After review, the motion is denied. (Kinder, J.). *Notice.

02/20/2020 #3 Notice to Friedrich Lu that brief is non-conforming for the reasons indicated
on the checklist: 2 (Appendix),4 (Appendix),18,19 (imcomplete per 16(a)(9)(b),27 (Appendix).
The party has until 03/25/2020 to file, and re-serve upon all parties, a conforming brief and
appendix or a motion to accept nonconforming brief and appendix.

02/20/2020 #4 [Entry Vacated as having entered in error (by the court 2/20/20)] Notice
from the Appeals Court to Friedrich Lu re: This notice is to inform you that your
nonconforming brief and/or appendix received by this Court on 02/20/2020, but which was not
Case 1:20-cv-10366-JGD Document1 Filed 02/24/20 Page 6 of 8

accepted for filing, will be discarded within 10 days from today unless you retrieve it prior to
that date.”

Appeals Court docket of this appeal is Exhibit B.

(g) | On information and belief, Stanton gives preferential treatment of a speedy review of
format to online filing, and no screening to handwritten filings. The irony is that the first two of
three papers (verified complaint and motion for injunctive relief) in Lu’s appendix are originally
handwritten, which are retyped for the benefit of Appeals Court, with which somehow Stanton is
not pleased.

(h) What Stanton practices is pro forma, form over substance to the extreme. All on a whim,
without published rules or regulations in advance.

(i) Lu has practiced law for 27 years. He has not been to state Appeals Court since the tum of
the century. There was no such censorship back then in that court. In fact, there has been no such

censorship in any other state court that Lu knows of, including SJC. See { (4)(d) supra.

(6)
(a) Count One: 42 USC § 1983. Stanton, Wong, Goldman, Tuttle, Thomas, Ryle, Martins,

under color of state law, custom or usage, violates Lu’s rights secured by First (right to know,

access to court; freedom of speech by Thomas in addition) and Fourteenth (procedural due process
and equal protection clauses) Amendments to federal constitution.

(b) Count two: 42 USC § 1983. Timilty violates Lu’s rights secured by First (access to
appellate court) and Fourteenth (procedural due process and equal protection clauses) Amendments

to federal constitution.
Case 1:20-cv-10366-JGD Document 1 Filed 02/24/20 Page 7 of 8

(c) Count One: 42 USC § 1983. Green and Kinder violates Lu’s rights secured by First (access

to court) and Fourteenth (procedural due process and equal protection clauses) Amendments to

federal constitution.

(d)} Count One: 42 USC § 1983. Massachusetts court system and FTR, under color of state

law, custom or usage violates Lu’s rights secured by First Amendment to federal constitution (right

to know, access to cour),

(7) Relief Sought:

(a) Lu seeks injunctive relief forbidding Stanton (in his official capacity)

° from -- under the pretext of reviewing papers for conformity, using his arbitrary or

capricious, amorphous, inscrutable standard outside the purview of Massachusetts Rules of

Appellate Procedure -- sitting on litigant’s papers (in the literal sense) for days;

° from styling his decision on paper format as “order” and omitting the mention of the

decision as his, not the court’s (namely, not judge’s).

° from employing one-word “non-conforming” in notification of his decisions on format.
Further Lu seeks injunctive relief that compel Stanton (in his official capacity) to docket

litigant’s filings and judge’s ruling on the same day, and to notify parties same day.

(6) Lurequests certification of question to SJC whether Lu’s Rule 9(d)(2) certification
obligates clerk’s office of Norfolk Superior Court to transmit record. After all, a

transcript is not often needed for an appellate decision. See Town of Brookline v Goldstein

(1983) 388 Mass 443, 447 (injunction case: “We have no transcript of what transpired at the

hearing below”). If SJC’s answer is in Lu’s favor, enter an injunctive relief against Timilty.
Case 1:20-cv-10366-JGD Document1 Filed 02/24/20 Page 8 of 8

(c) Lu pleads for declaratory judgment that Massachusetts Appeals Court determine an appeal

before a three-judge panel, by a panel rather than a single judge -- as commanded by state law. In

the latter (as befalling on Lu), no difference exists between the two paragraphs of chap 231, § 118.

(d) Lu demands jury trial on damage (punitive damage to boot for Appeals Court personnel

who are sued in personal capacity), and court cost. pjus ro )wnctioe elie Pegoat FTR cat Masvichucels Count. syn,

7
Plaintiff: Friedrich Lu, pro se feb

Date: February 24, 2020 “~
Email address: chi2flu@ gmail.com
Address: % St Francis House, PO Box 499, Lafayette Station, Boston, MA 02112
